 



Exhibit 10-d
Publish Date:  01 November 2006
Destroy Date: 31 December 2007
ADC
Management Incentive Plan Document
Fiscal Year 2007

 



--------------------------------------------------------------------------------



 



MANAGEMENT INCENTIVE PLAN DOCUMENT
Fiscal Year 2007
Plan Name and Effective Date
The name of this Plan is the ADC Telecommunications, Inc. Management Incentive
Plan. The plan is effective from November 1, 2006 through October 31, 2007.
Purpose
The purpose of the Plan is to provide, with full regard to the protection of
shareholder’s investments, a direct financial incentive for eligible managers
and individual contributors to make a significant contribution to ADC’s
established goals.
Eligibility
Eligibility for Fiscal Year 2007 is limited to full or part-time regular
employees in the U.S. and in such other countries where ADC has specifically
notified employees of eligibility for participation in the Plan. Eligibility for
participation in this Plan is limited to such employees who hold executive,
certain management and higher-level individual contributor positions. In order
to be eligible, an employee cannot participate in any other ADC incentive plan,
except as approved by the Compensation and Organization Committee of the Board
of Directors or the CEO, and must be employed in an eligible position on or
before October 1, 2007.
Timing of Payment
Payments that become due under this Plan are made as soon as administratively
feasible following the close of ADC’s fiscal year, generally in late December or
early January. All payments are subject to appropriate withholdings.
Plan Goals
The Plan reinforces the key goals that support ADC’s long-term strategic plans.
The key factors in ADC’s FY07 corporate success are Pro Forma Operating Income,
Free Cash Flow, and Net Sales. The key factors in ADC’s FY07 Global Connectivity
Solutions success are Pro Forma Operating Income, adjusted Inventory Turns, and
Net Sales. For the Wireline and Wireless Business Units, the key factors for
FY07 are Pro Forma Operating Income, Inventory Turns, and Net Sales. For APS
U.S., the key factors for FY07 are Pro Forma Operating Income including Product
Pull Through, Contribution Margin without Product Pull Through, Days Sales
Outstanding, and Net Sales including Product Pull Through. For APS Germany, the
key factors for FY07 are Pro Forma Operating Income without Product Pull
Through, Cash Conversion Cycle, and Net Sales including Product Pull Through.
Goals are set at the ADC and Business Unit levels including regional goals for
GCS. Accounting methodology changes may dictate corresponding goal modifications
during the plan year.

Page 2



--------------------------------------------------------------------------------



 



Following is a description of the plan components:

      Plan Goal   Definition
Pro Forma Operating
Income
  Net Sales less all relevant expenses incurred to produce the products or
deliver services. Expenses include direct material and labor costs as well as
regional and Business Unit costs, including engineering, sales & marketing
expenses, and corporate overhead costs. Pro Forma Operating Income does not
include interest income, interest expense, income tax or other non-operating
income. It also excludes restructuring and other one-time expenses that are not
reflective of the ongoing business.
 
   
 
  Beginning in FY07, corporate overhead costs not directly attributable to the
Business Unit will be assessed as a shared service charge set at a fixed
percentage of Revenue. ADC-level Pro Forma Operating Income will reflect
absorption of ALL corporate expenses including variances above or below the
level of the shared service charge.
 
   
Net Sales / Revenue
  The amount ADC can recognize in accordance with Generally Accepted Accounting
Principles (GAAP) for goods shipped or services provided to third party
customers, net of returns received and discounts.
 
   
Free Cash Flow
  ADC cash from operations (including restructuring charges) less capital
expenditures.
 
   
Cash Conversion
Cycle (Days)
  Represents the average number of days between ADC cash payments for products,
services, labor, and operating expenses, and ADC cash receipts from customers:
days of receivables plus days of inventory supply less days payables.

Above metrics are based upon monthly average balances of inventory, receivables,
and
 
   
 
  payables relative to 3rd party Net Sales and 3rd party cost of sales.
 
   
Inventory Turns*
  Represents a measure of how many times per year ADC sells through its
inventory balance: 3rd party cost of sales divided by average monthly net
inventory balance.
 
   
Days Sales
Outstanding
  A measure of the amount of uncollected 3rd party obligations to ADC (Accounts
Receivable) relative to average daily sales. The calculation is average monthly
net accounts receivable balance divided by average quarterly 3rd party Revenues
divided by 90. (Also called Days of Receivables)
 
   
Product Pull Through
  ADC product sales that are sold through ADC Professional Services channels.
 
   
Business Unit
Contribution Margin
  Net Sales less the cost to produce the products or services sold and less
certain costs directly associated with that Business Unit including but not
limited to engineering, product management, and administrative expenses. It does
not take into account operating expenses deemed regional during the budgeting
process, corporate allocations, interest income, interest expense, other
income/loss or income tax. It also excludes restructuring and other one-time
expenses that are not reflective of the ongoing business.

 
*For Global Connectivity Solutions the measure is Adjusted Inventory Turns:
(Inventory Turns x percent ship-to-request).

Page 3



--------------------------------------------------------------------------------



 



NOTE: For the Business Units, Net Sales, Contribution Margin, and Pro-Forma
Operating Income are measured on Plan foreign exchange rates.
Goal Weightings
Employees serving multiple Business Units have 100% of their incentive plan
based on ADC goals and results. Employees dedicated at least 90% to one Business
Unit have a portion of their incentive based on ADC results and a portion on
Business Unit results. The weightings for Business Unit participation are as
follows:

                      ADC   BU or Regional Grade   Weighting   Weighting
Grade 19+:
    50 %     50 %
Grades 15-18
    30 %     70 %

For purposes of this Plan, Wireless, Wireline, APS U.S. and APS Germany will be
treated as separate Business Units. Executives responsible for more than one of
these will have two Business Units as part of their Business Unit incentive
component (ratio of 30% Wireless and 20% Wireline; or 30% APS U.S. and 20% APS
Germany). All Business Unit plans will be global, with the exception of GCS,
which will have regional plans. Manufacturing facilities will be subject to the
relevant GCS regional plan. The only Manufacturing exception is China, which
will be subject to the Global GCS plan.
Individual Performance
Exceptional individual performance can be recognized in the MIP program. An
ADC-wide award pool is available to supplement the financial-based awards for
outstanding performers. No awards will be made from this pool unless ADC GAAP
net income is above zero. The maximum individual performance award is 50% of the
participant’s total target MIP award.
Performance Gates
To ensure protection of shareholder interest, no payment will be provided as the
result of any ADC-wide financial performance factor unless ADC achieves its
threshold Pro-Forma Operating Income for the year. Similarly, no payment will be
provided as the result of any Business Unit financial performance factor unless
the Business Unit achieves its threshold Pro-Forma Operating Income.
Calculation of Payment
Prior to making any payment under this Plan, the Board of Directors must
determine that the claimed Business Performance levels have been achieved. The
Board of Directors has complete authority and discretion to determine whether
performance levels have been achieved, including without limitation the
authority and discretion to properly calculate Pro-Forma Operating Income. The
size of an incentive award will be based on three factors:

  1.   Target Incentive Opportunity – Determined on the basis of the ADC salary
grade associated with an individual’s job and country of work. It is expressed
as a percentage of an individual’s FY 2007 Eligible Base Salary earnings.     2.
  FY2007 Eligible Base Salary – This is the amount paid to the participant
during the fiscal year in Base Salary.     3.   Business Performance in
comparison with the established goals.



Page 4



--------------------------------------------------------------------------------



 



While each goal has a threshold of 0% of Target Incentive Opportunity, the
minimum individual payment is a total payment of 10% of an employee’s target. If
incentives earned total less than 10% of target, no payout will be made. The
maximum award attributable to each performance factor is 200% of its target. The
maximum total individual award is 200% of the target payout. This maximum
includes any MIP award also provided for exceptional individual performance.
Specific financial goals have been established for 0%, 100%, and 200% of target.
Results between these specific points are interpolated for each goal.
Here is an example of a hypothetical award calculation.
Assume a GCS Regional Plan participant with the following facts, where the ADC
performance gate has been met:

         
 
  Target Opportunity:   15% of Eligible Base Salary earnings
 
  FY07 Eligible Base Salary:   70,000 EUR
 
  Business Performance Percentages:   Hypothetical ADC and GCS regional results
shown in the following table

                          Metrics   Measure Weighting   Performance   Wtd. Perf.
ADC Level Metrics
                       
Pro Forma Operating Income
    60 %     107 %     64.2 %
Free Cash Flow
    20 %     95 %     19.0 %
Net Sales
    20 %     102 %     20.4 %
 
                       
 
                    103.6 %
 
                       
GCS EMEA Regional Level Metrics
                       
Pro Forma Operating Income
    60 %     110 %     66.0 %
Adjusted Inventory Turns
    20 %     95 %     19.0 %
Net Sales
    20 %     108 %     21.6 %
 
                       
 
                    106.6 %
 
                       
Overall Weighted Performance
                       
ADC Metrics
    30 %     103.6 %     31.1 %
GCS EMEA Regional Metrics
    70 %     106.6 %     74.6 %
 
                       
 
                    105.7 %
 
                        Payment Calculation:
70,000 (Eligible Base Salary) * 15% (incentive target) * 105.7% (Business
Performance) = 11,099 EUR
                       

Page 5



--------------------------------------------------------------------------------



 



Effect of Change in Employment Status
Termination of Employment. If employment with ADC is terminated for any reason
other than death, disability or as a result of a reduction in force implemented
by the Company, and if the Employment Termination Date occurs prior to the end
of the Fiscal Year, a participant will not receive an award under the Plan. For
purposes of this Plan, the “Employment Termination Date” is the date that the
participant ceases to be an employee of ADC (as determined by the company). In
the case of termination of employment by ADC, the Employment Termination Date
shall be determined without regard to whether such termination is with or
without cause or with or without reasonable notice. For the purposes of this
Plan, if employment with ADC is involuntarily terminated as a result of the
participant’s death or disability or as a result of a reduction in force
implemented by the Company, the employee may be entitled to receive a prorated
payment. To be eligible, the employee must have been employed by the Company for
at least 3 full calendar months during FY07 and involuntarily terminated as
described above. In such cases, the prorated payment, if any, will be subject to
the achievement of the applicable Business Performance criteria for the plan
year and would not be adjusted for individual performance. Such prorated payment
will be payable following the end of the fiscal year in accordance with the
Company’s Incentive Plan payment practices.
Transfer, Promotion or Demotion to another position with a different ADC
incentive plan, Target Incentive Opportunity or business goals. A participant,
who transfers, is promoted or demoted to another position with a different plan,
Target Incentive Opportunity or business goals will receive a prorated
calculation of payment based upon the number of months served in each position.
The participant must be in the new position by the first of the month in order
to receive credit for that month under the new plan, target or goals. For
example, a participant transferring from Wireless to Connectivity on June 10
would receive eight months payment under the Wireless plan (November 1 —
June 30) and four months under Connectivity (July 1 – October 31). In order to
receive payment under MIP, a participant must have completed one full month of
service under the plan during that plan year.
Administration
A Management Incentive Plan Committee (“Committee”), appointed and authorized by
the Compensation Committee of the Company’s Board of Directors, will administer
this Plan. Subject to the complete and full discretion of the Compensation
Committee of the Board of Directors, the Committee is authorized to make all
decisions as required in administration of the Plan and to exercise its
discretion to define, interpret, construe, apply, approve, administer, withdraw
and make any exceptions to the terms of the Plan.
Right to Modify
ADC reserves the right to modify or adjust the Plan at any time in its sole
discretion either in whole or with respect to a particular Business Unit. The
Participant explicitly agrees with this modification right of ADC.

Page 6



--------------------------------------------------------------------------------



 



Governing Law
The Plan is made and shall be construed in accordance with the laws of the State
of Minnesota, U.S.A. without regard to conflicts of law principles thereof, or
those of any other state of the U.S.A. or of any other country, province or
city.
Severability
If any provision of this Plan is held invalid, illegal or unenforceable by a
court or tribunal of a competent jurisdiction, this Plan shall be deemed
severable and such invalidity, illegality or unenforceability shall not affect
any other provision of this Plan which shall be enforced in accordance with the
intent of this Plan.
Assignment
The Company shall have the right to assign this Plan to its successors and
assigns and this Plan shall inure to the benefit of and be enforceable by said
successors and assigns. Participant may not assign this Plan or any rights
hereunder.
Entire Understanding
This Plan constitutes the entire understanding between the parties regarding the
payment of incentive compensation under this Plan, and it supercedes any and all
prior agreements or understandings, whether oral or written, express or implied,
on such subject matter.
No Acquired Rights or Entitlements/Plan Amendment or Termination
The Plan shall not entitle Participants to any future compensation. The Plan is
not an element of the employees’ Base Salary or base compensation and shall not
be considered as part of such in the event of severance, redundancy, or
resignation. ADC has no obligation to offer incentive plans to Participants in
the future, and the plan shall be effective only for the time period specified
in the plan and shall not be deemed to renew year over year. The Participant
understands and accepts that the incentive payments made under the Plan are
entirely at the sole discretion of ADC. Specifically, ADC assumes no obligation
to the Participant under this Plan with respect to any doctrine or principle of
acquired rights or similar concept. Subject to the provisions of the Plan, ADC
may amend or terminate the Plan or discontinue the payment of incentives under
the Plan at any time, at its sole discretion and without advance notice.

Page 7